UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD H. LENT,
                             Plaintiﬀ,
                                                        OPINION & ORDER
               – against –
                                                       19 Civ. 1127 (ER) (RWL)
COMMISSIONER OF SOCIAL
SECURITY,
                             Defendant.


RAMOS, D.J.:
       Richard Hodgson Lent brings this action pursuant to 42 U.S.C. § 405(g)
challenging the decision of the Commissioner of Social Security (the “Commissioner”)
denying his application for supplemental security income (“SSI”). Doc. 1. Before the
Court are the parties’ cross-motions for judgment on the pleadings pursuant to Federal
Rule of Civil Procedure 12(c). Docs. 14, 18. On March 3, 2020, Magistrate Judge
Robert W. Lehrburger issued a Report and Recommendation (the “R&R”),
recommending that the Commissioner’s motion be granted and Plaintiﬀ’s motion be
denied, and notifying the parties that they had fourteen days from service of the R&R to
ﬁle written objections. Doc. 21. Over fourteen days have since elapsed, and neither
party has ﬁled objections to the R&R.
I.     LEGAL STANDARD
       A district court reviewing a magistrate judge’s report and recommendation “may
accept, reject, or modify, in whole or in part, the ﬁndings or recommendations made by
the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). Parties may ﬁle speciﬁc written
objections to the report and recommendation “[w]ithin fourteen days after being served
with a copy.” Id.; see also Fed. R. Civ. P. 72(b)(2). A district court reviews de novo those
portions of the report and recommendation to which timely and speciﬁc objections are
made. 28 U.S.C. § 636(b)(1)(C). ge district court may adopt those parts of the report
and recommendation to which no party has timely objected, provided no clear error is
apparent from the face of the record. Lewis v. Zon, 573 F. Supp. 2d 804, 811 (S.D.N.Y.
2008).
II.      DISCUSSION
         Because neither party has ﬁled objections to the R&R, the Court reviews it for
clear error. ge Court has carefully reviewed Judge Lehrburger’s thorough and well-
reasoned R&R and ﬁnds no error, clear or otherwise. Accordingly, the Court adopts the
R& R in its entirety. ge Commissioner’s motion is GRANTED, and Plaintiﬀ’s motion is
DENIED. Plaintiﬀ’s failure to ﬁle an objection precludes appellate review of this
decision. See Small v. Sec’y of Health and Human Servs., 892 F.2d 15, 16 (2d Cir. 1989)
(per curiam).
         ge Clerk of Court is respectfully directed to terminate the motions, Docs. 14 and
18, and to close the case.


         It is SO ORDERED.


Dated:    March 30, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.




                                             2
